~f!~~r~fR) n~n.
                                                          t_oom_QJ£;> ~IOliV\ n &Lbdl. H~ \J
                                        ----------------._~     .   ~~~~~~~~~~--

     --------------------------~------~J~~U~L~D~1~~~~---------
     _f1tt~tJ Co0 -1:- C1-e r /{ :,_-.----'---'--------'-~
                                                         Ab@~, GK@Jflk

   · --:L_(O_t::~_v,_±l~__ho..v~ CL        c~ f;:)enol/~_LL_I__________
   +b--_IJ3r\o. +t'~ i SSL..-+t-orn~----­
    Cf...C:e-~~-d ~- I:I___Q___£ o..cti_o_o._Q /1 Jbe..i i Cc ~ o...l -F o... S .U~i -5 · W..r:_L--"-'-t-_ _
•     o .f M.0v/"ld C>..M~~--I~M- r-fJ C'l oJ Ci:b_-Gd ~ ~±- l0..'--J f~ C -f:-h~. _. -· ·
  tC~t\S_bi_'$:5_~_0/1. O~t ~~-~ o-.r;J oJ l d0CLll"1:eLJ+~o...ro:zal ·:+o_ rfb·!'d._-·'_-'__
   co..W'- f'o.tJe..d---±o          1~l 'fl-w_i ±b_J_____r~£N5 l_-e..cLo_J_j A   d:b~ · CoY.L-t- o~·       CcLI-:J/n r:J..,t/ . 1-te,_oe..c:_ot.l_S~·-------
                                                   --      ----,-----------


_1 1~-[__~~S_+/f19_±ha..+ ..f-IA/ 6 ·L':JQ.tiif b:-t:_ .t~t;.~b.±-_ .fo -~4:::!__·___ _
-~tf:_-e.J:]±i~on· C ~ovt..r C..O~c.f.-· er_T__ {"~t.i.e.S-f o- _r~ . be3..C..l{
 c n l~h~-+hx L. o 'r 6 o+· f"\~ ~~~t-,~_hQ~ +ro..""'sr-"itted ·fS                            __
:...p c~-e.r;±e)~ - +n· ~_n ~---6::L _P,· L~oL__(n J e>u.r co~r t 0-.nd -.
_C~±u..l:LLed          ~_O_c_C~~Q_:b-_~__el_-e.Ci$L_.f?_I_G-                                                      CHRIS DANIEL
                                            HARRIS COUNTY DISTRICT CLERK




July 3, 2014

THOMAS, ANTHONY DEMARCO
#0 1724123 - BETO UNIT
1391 FM 3328
TENNESSEE COLONY, TX 75880                                      .'
RE: CAUSE #1274840-A
339th District Court

Dear Applicant:

Your post conviction application for Writ of Habeas Corpus was received and filed on 6-10-14. Article 11.07 of the
Texas code of Criminal Procedure affords the State 15 days in which to answer the application after having been
served with said application. After the 15 days allowed the State to answer the application, the Court has 20 days in
which it may order the designation of issues to be resolved, if any. If the Court has not entered an order designating
issues to be resolved within 35 days after the State having been served with the application, the application will be
forwarded to the Court of Criminal Appeals for their consideration pursuant to Article 11.07, Sec. 3(c) of the Texas
Code of Criminal Procedure.

The records of the office reflect the following:

CAUSE NO.                 PETITION FOR WRIT OF HABEAS CORPUS                                  DISPOSITION




All future correspondence should indicate the above listed cause number.




 renda        1, Deputy
Criminal Post Trial
      ..          (A
Cc : D1stnct ttomey
     Judge, Presiding Court


                1201   FRANKLIN   •   P.O. Box 4651   •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

PAGE.) OF   I                                                                                         REV. 01-02-04
I

    .   )   .
                                           Cause No. 1274840-A




            EX PARTE                                   §     IN THE 339th DISTRICT COURT

                                                       §     OF

            ANTHONY DEMARCO THOMAS,                  _ §_    HARRIS- COUNTY, TEXAS
              App_licant
                   \




                   STATE'S MOTION REQUESTING DESIGNATION OF ISSUES .

                  The State of Texas, by and through its Assistant District Attorney for Harris

            County, requests that this Court, pursuant to TEX. CODE CRIM. PROC. art. 11.07,

            §3(d), designate that the following issues need to be resolved in the- instant

            proceeding:   (1) whether the applicant received ineffective- assistance of counsel,

            (2) whether the trial court committed enor, (3) whether the applicant's identification

            was based ~n __ ~~~gestive procedures, _a_nd (~)_ ~~~t_her_the prosecution made an         I
                                                                                                     - <



            improper comment in the primary case.




                                                                         FILED
                                                                             Chris Daniel
                                                                            Distrlr;t Clerk

                                                                            JUL 15 2014
                                                      1
..
 .'




            Service has been accomplished by mailing a true and correct copy of the

      State's Motion Requesting Designation of Issues and Proposed Order Designating

      Issues in·cause number 1274840-A to:

                  Anthony Demarco Thomas
                  #01724123- Beto Unit
                  1391 FM 3328
                  Tennessee Colony,TX 75880


            SIGNED this 15th day of July, 2014.



                                                                                   mitted,

                                                                               /
                                                                           l
                                                                       I
                                                                  /.
                                                          I
                                                              /
                                                      /

                                                      /sA· DWI                     IN
                                                  l       Assistant DJ trict Attorney
                                                          HaiTis County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-6657
                                                          Texas Bar I.D. #00783823



                                                          Prepared by:
                                                          Emily Patton- Intern




                                              2
 .. .
......
         ..,



                                                Cause No. 1274840-A



               EX PARTE                                    §     IN THE 339th DISTRICT COURT

                                                           §     OF

               ANTHONY DEMARCO THOMAS,                     §     HARRIS COUNTY, TEXAS
                 Applicant



                               STATE'S PROPOSED ORDER DESIGNATING ISSUES

                       Having revie~ed the applicant's petition for wriLof"habeas corpus, the. Court

               finds that the following issues need to be resolved in the instant proceeding:

                    (1) Whether the applicant received ineffective assistance of counsel m the

                       pnmary case;

                    (2) Whether the trial court committed error in the primary case;

                    (3) Whether the applicant's identification was based on suggestive procedures in

                       the primary case; and

                · (4) Whether the prosecution made an improper comment in the primary case.
                -          '          '




                       Therefore, pursuant to Article 11.07, §3( d), this Court will resolve the

               above-cited issues and then enter findings of fact.


                                                                              FlL~D
                                                                                  Chris Damel      .
                                                                                  District Clerk

                                                           1                      JUL 15 2014


   ~1(qq~
. ?-1 {ctt:t5l~--
      The Clerk of the Court is ORDERED NOT to transmit at this time any

documents in the above-styled case to the Court of Criminal· Appeals until further

order by this Court.



                By the following signature, the Court adopts the .
      State's Proposed Order Designating Issues in Cause No. 1274840--A..




        SIGNED on the _ _ day of_-.Al.lo..w:U.-.l_,_7~zg=--\4_ _ _ _ , 2014.




                  PRESIDI




                                         2 .
     ~j




                                                                                                           ......·•'"""';""":~········· ...
                                                                                                  . .,..... of HA:~/?;"'
                                                                                                   ._"l...    ...(          ~._      v
                                                                                                                                  ........
                                                                                                                                            ·. · . '.
                                                                                             ..l :;:)~-;.·..······ • ·····..,... C'-..
                                                                                                                                  0 '
                                                                                        fa_.- J\               \c.
                                                                                       f:~,
                                                                                         J           i

•
           ,-
            \




                                                                   CHRIS DANIEL
                                                           HARRIS COUNTY DISTRICT CLERK



                 October 8, 2014

                 ANTHONY DEMARCO THOMAS
                 # 1724123 BETO UNIT
                . 1391 FM 3328
                 TENNESSEE COLONY, TEXAS 75880

                 To Whom It May Concern:
       i
    ·:·r
                 Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
                 copies ofthe documents indicated below concerning the Post Conviction Writ filed in
                 cause number 1274840-A in the 339th District Court.

                 D     State's Original Answer Filed

                 [gl Affidavit October 8, 2014

                 D     Court Order Dated

                 D     Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.·

                 D     Respondent's Proposed Findings of Fact and Order

                 D     Other




                 lah

                . Enclosure(s)- AFFIDAVIT OF SAM A. MAIDA




                                    1201   FRANKLIN   •   P.O. Box 4651 •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577

                PAGE   I   OF   I                                                                                     REV: 01-02-04
                                                                                                    OCJ,.O S 2.011:
                                                                                            :   '-f.~ 1/-j Texr.!'
                                                                                           l!mc:_-~1"
                                                                                                               ---
                                                              NO. 1274840-A                          ·L~···/
                                                                                          By_       Depd'i

                   j
                       EX PARTE                                        §       IN THE 339TH DISTRICT COURT
               I
           I

                                                                       §      OF
                       ANTHONY DEMARCO THOMAS,
                       Applicant                                       §      HARRIS COUNTY, TEXAS

                                                     AFFIDAVIT OF SAM A. MAIDA

i                               BEFORE ME, the undersigned authority, on this day, personally appeared SAM




                                "My name is Sam A Maida. I am over eighteen years of age, of sound mind,
                       capable of making this affidavit, and personally acquainted with the facts herein stated.
                       I am an attorney licensed by the State of Texas since 1970.


                                I was court appointed to represent ANTHONY DEMARCO THOMAS on the
                       charge of AGGRAVATED ROBBERY in cause number 1274840 in the 3391h District
      '.>:;r.
    ·,;;
                       Court.    This affidavit is intended to respond to the Court's order addressing habeas
                       claims of ineffective assistance of counsel.


                       1.       I did not discover any information that led me to believe that the identifi?ation
                       procedure employed by law enforcement officers was impermissibly suggestive.
                       2.       I did not believe that it was necessary or beneficial to file a suppression motion
                       and secure an evidentiary hearing in an attempt to suppress the pre-trial and/or in court
                       identification since I could not find any grounds to make such an objection.
                       3.       I did not become aware of any exculpatory information. There was a substantial
                       discrepancy in the description the complaining witness gave to the police officer that is
                       noted in the police offense report in that the witn.ess told the officer that the suspects
                       hair was gray or partially gray. She also described the suspect as being 5'10" to 6'00"
                       and 150 to 170 pounds. The police offense report shows the Defendant to be 6'1" and·
                       200 pounds.
                       4.       The complainant testified in court that she is 4'7'' tall.    She testified that the
                       suspect was just a little taller than her. I did not feel that it would have been beneficial to
                       point out the description given in the police offense report because that description
                       given at or near the time this offense would have been closer to the description of this
.

    Defendant than her description In court of him. However, I attempted to impeach the
    complaining witness's identification of the Defendant based on her testimony that the
    assailant was just a little taller than 4'7".
    5.        I did not feel it was beneficial or necessary to urge Defendant's pro se motions to
    dismiss or set aside indictment because I did not feel that said motion had sufficient



*   grounds for the Judge to grant said motion. I did not find any defects in the indictment.


    6.
              Since the State has the burden to prove the Defendant's guilt beyond a
    reasonable doubt_ I             di~

    would_have bolstered the State's case.
                                              not want to subpoena or                     ~ttem~t   to introduce any evi_d_e!"Jc_e
                                                                                     I objected every time the District Attorney
                                                                                                                                       ~_!1~-~   ..

    referred to those bank records in an attempt to raise reasonable doubt as to whether
    this Defendant or anyone else used those credit cards that the complaining witness
    testified were used.
              No bank records were offered or admitted into evidence.                                             I did not want to
    subpoena the bank records because I did not want to help the State's case against my
    client.    Since I did not subpoena the bank records, there would be no need for a
    business records affidavit.
              The above affidavit is true and correct to the best of my knowledge.

              Respectfully submitted this                                       1M day of ;}c-tv&;£, 2014.




    SWORN TO AND SUBSCRIBED before me on this                                               _·::r-'--_ day of Oc ..\-,b.<   (l. ,   2014.




                                                           VICTOR H SALCEDO
                                                        My Commission Expires
                                                          February 12, 2018



                                                                          ! .
    .~ .~.


                                          .   -   -·~   .....   ·--· ·-   ...
               . . . · :: . . ~a:,·:~-~:     .




r·